Citation Nr: 0115846	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  97-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	James J. Wall


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for the veteran's cause of death.  She filed a 
timely notice of disagreement, initiating this appeal.  

The appellant's claim was initially presented to the Board in 
February 1998, at which time it was remanded for additional 
development.  The claim was returned to the Board in February 
1999, at which time it was denied.  However, the appellant 
filed an appeal to the U.S. Court of Appeals for Veterans 
Claims (Court), and in a September 2000 decision, the 
February 1999 Board decision was vacated by Court, and the 
claim was remanded for further development.  (citations 
omitted).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant seeks service connection for the veteran's 
cause of death.  She alleges that the veteran's carcinoma of 
the rectum, which contributed to his death, resulted from 
radiation exposure during service.  Specifically, the 
appellant stated in her May 1997 VA Form 9 that she was aware 
of recent scientific developments which suggested the 
veteran's level of radiation exposure might be sufficient to 
cause his ultimately fatal rectal cancer.

In its decision of September 2000, the Court observed that 
the Board had remanded this case to obtain a medical opinion 
from the Under Secretary for Benefits.  According to the 
Court, the medical opinion obtained in this case on behalf of 
the Under Secretary for Benefits was cursory and did not 
provide an adequate rationale for the conclusion that there 
was no reasonable possibility that the veteran's cancer was 
caused by his in-service exposure to radiation.  The Court 
further instructed that, in view of these inadequacies in the 
medical opinion, the Board should have remanded the case a 
second time to request an adequate rationale for the 
decision.


The Court also noted that the Board should have requested 
from the appellant copies of the scientific studies that were 
mentioned in the May 1997 VA Form 9.  Alternatively, the 
Court stated, the Board should have obtained specific 
citations to the studies.  Such studies or citations, in the 
opinion of the Court, should have been submitted to the 
office of the Under Secretary of Benefits for consideration 
in conjunction with its September 1998 medical opinion 
statement.  These failures violated the VA's duty to inform 
the appellant of the information necessary to complete her 
claim, and the VA's duty to assist the appellant in the 
development of her claim.  For these reasons, a remand is 
required in order to correct these deficiencies.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the changes in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must contact the appellant and 
request copies of, or citations to, the 
scientific studies cited in her May 1997 
VA Form 9.  Based on the information 
provided by the appellant, the RO should 
associate the copies or citations with 
the claims folder.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure full 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

4.  The claim should be returned for an 
additional medical opinion from the Under 
Secretary for Benefits.   The medical 
opinion must be based on a review of  all 
evidence of record, including the 
scientific studies cited by the 
appellant.  The opinion must include a 
statement as to whether it is as at least 
as likely as not the veteran's rectal 
cancer resulted from exposure to 
radiation in service.  The opinion must 
set forth a detailed rationale for this 
conclusion, taking into consideration the 
factors outlined in 38 C.F.R. § 3.311(e) 
(2000), listed below:  

(1) The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation;
(2) The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology;
(3) The veteran's gender and pertinent 
family history;
(4) The veteran's age at time of 
exposure;
(5) The time-lapse between exposure and 
onset of the disease; and
(6) The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease.

Each of these factors should be discussed 
in detail, along with any studies or 
other scientific evidence submitted by 
the appellant.  The medical basis should 
be given for all opinions stated by the 
reviewer.  

5.  The appellant's appeal should then be 
considered based on all evidence of 
record.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




